ViNjE, C. J.
Sub. (5) (a), sec. 2394 — 9, Stats. 1921, provides:
“In cases included by the following schedule, the compensation to be paid for. healing period and permanent disability, computed from the date of amputation or enucleation, as the case may be, subject to the provisions of this act for maximum and minimum payments, shall be sixty-five per cent, of the average weekly earnings of the employee *555for the periods named in the following schedule, to wit: . . . The loss of an arm at the elbow, two hundred eighty-weeks.”
In the present case there were two amputations, and the question is from the date of which does the sixty-five per cent, of 280 weeks begin to run ? It is clear that the statute allows a weekly indemnity up to the time of the amputation mentioned in the statute. Where there is more than one amputation, is it the first one that takes place or the last one? It is clear that no* intermediate amputation is meant where there are more than two, but it is not so clear whether the first or last amputation is meant. Plaintiff argued that it is the first because that is the natural inference from the language used, and that is the amputation that severs the arm or limb from the body and is the amputation meant by, the statute. There is much force, to this reasoning, reenforced as it is by the argument that, as in this case, a second amputation was but another method of healing the wound; that it might have been cured by antiseptic treatment, and that might have taken just’as long.
There are, however, other considerations that lead us to the conclusion that the statute means the last amputation. They are these: It frequently happens that a finger, for instance, needs amputation, and then it is found later that, due to serious infection or otherwise, the hand must go, and later still, perhaps the arm. Now, it cannot be seriously doubted that in such case the amputation that measures the liability for permanent disability under the statutory schedule is meant, and that is the last amputation. It is true in this case that the liability for permanent disability was under the same schedule as to both amputations, one was just below and the other just above the elbow, but the construction adopted makes the term “amputation” niean the same in each case, no matter how many have occurred and no .matter whether there has been a change in the schedule under which *556it comes — namely, the last amputation. It is also reasonable to suppose that the legislature intended the period of permanent disability for which compensation is allowed to begin at the time the amputations end where there is more than one, for it is the last amputation that measures the extent of liability, and we think that was the amputation the legislature had in mind. The fact that in this case the liability impermanent disability remains the same does not take it out of the general or uniform rule of construction adopted as to what amputation the statute means.
By the Court. — 'Judgment affirmed, .with costs to the respondents.